             Case 1:19-cv-00920-CG Document 29 Filed 09/30/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

REGINA TAFOYA,

                     Plaintiff,

v.                                                             No. CV 19-920 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.

      ORDER GRANTING UNOPPOSED MOTION TO AWARD ATTORNEY FEES
               UNDER THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on Plaintiff Regina Tafoya’s Unopposed Motion

for Attorney Fees Pursuant to the Equal Access to Justice Act, With Memorandum in

Support (the “Stipulated Motion”), (Doc. 28), filed September 24, 2020. The Court, having

reviewed the Stipulated Motion under the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

§ 2412, finds the Stipulated Motion is well-taken and attorney fees shall be awarded, made

payable to Plaintiff but mailed to Plaintiff’s attorney in the amount of $7,500.00. See Astrue

v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to the prevailing party, not the

attorney).

       IT IS THEREFORE ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel

shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575,

580 (10th Cir. 1986).

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
